Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This action is in response to the remarks received on January 19, 2021.

Information Disclosure Statement
By signing each page of the cited references on the attached 1449 forms mailed in correlation to the IDS filed on January 19, 2021, the Examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the IDS listing the cited references.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, 28-30 and 41-46 are rejected under 35 U.S.C. 103 as being unpatentable over ZEMLOK et al. (US 2009/0090763).
In reference to claims 21-23 and 41-46, ZEMLOK et al. discloses a surgical instrument comprising: 

a first jaw member 162 pivotable relative to a second jaw member 164 from an open position to a closed position (figure 9), as well as a plurality of closure states there between (per cam surface; see figure 9 diagram below); 

    PNG
    media_image1.png
    313
    801
    media_image1.png
    Greyscale
a motor 200 that drives a firing member 220 between a first portion and a second position to transition the end effector 160 between the open position and plurality of closure states (paragraph 81);
a first and a second sensor 320a, 320b, and a display 120 coupled to a processor 500, wherein the sensors 320a, 320b are configured to measure a parameter (speed, position/clamping of jaws, current, force) indicative of the closure states (paragraphs 77-78 and 151-158) of the end effector 18;
a memory coupled to the processor, the memory storing a program (paragraph 147) that causes the processor to display information indicative of the closure state of the end effector, including measuring thickness of tissue (paragraphs 148 & 155-157; “…sensors disposed in the instrument and/or the end effector 160 indicate to the microprocessor 500 that the end effector 160 is deployed about abnormal tissue e.g. low or high load conditions.  Low load conditions are indicative of a small amount of tissue being grasped by the end effector 160 and high load conditions denote that too much tissue…), as well as display of the current draw of the motor (paragraph 60-“status” and “feedback” of sensors); the memory further causing actuation (pulsing) of the motor at a rate of motion in response to output (high load or load of tissue) of the sensors (paragraphs 156-159); a motor current sensors 430 positioned to monitor the motor and sensors positioned the end effector, wherein the sensors provide output to a processor 500 to adjust the rate of motion of the motor 200 in accordance to a program (figures 14 & 16) stored in the memory of the processor (paragraph 122); wherein a first sensor is a Hall Effect sensor that measures the closure state of the end effector (paragraph 102-103), including the gap between the first and second jaw members (paragraphs 151-153; “During operation of the instrument 10 it is desirable to know the forces being exerted by the instrument 10 on the target tissue during the approximation process and during the firing process. Detection of abnormal loads (e.g. outside a predetermined range) indicates a problem with the instrument 10 and /or clamped tissue which is communicated to the user…Measuring the distance between the jaw members 162 and 164 can also be indicative of load conditions on the end effector 160), and strain gauge sensors (paragraph 151); the sensors synchronized (paragraphs 102-103 and 151-153) with one another to adjust measurements of respective parameters for the purpose of ensuring proper fastening of various thicknesses of tissues clamped between the first and second jaw; and wherein the display 120 indicates the determined tissue thickness (i.e. whether the tissue thickness is too high/greater than predetermined amount) to a user via light(s) (paragraph 65; figure 3) .  


Response to Arguments
Applicant’s arguments filed January 19, 202 have been considered and found not persuasive.
With respect to the disclosure of ZEMLOCK et al., Applicant has argued that ZEMLOCK merely discloses determining load conditions on an end effector for the purpose of  determining whether an appropriate loading unit is being used; not for the purpose of determining a tissue thickness.  However, paragraph 150 of ZEMLOCK et al. specifically states:
Additional parameters which may be used by the microcontroller 500 to control the instrument 10 include motor and/or battery temperature, number of cycles remaining and used, remaining battery life, tissue thickness, current status of the end effector, transmission and reception, external device connection status, etc.
Furthermore, Applicant argues that it is not clear how load conditions satisfy the limitation of “the sensor is configured to measure a parameter indicative of the closure state of the end effector”.  Examiner would like to first note paragraph 151 states the load applied to the end effector (referenced in Applicant’s argument above) is in response to the tissue clamped within the end effector; wherein the tissue is understood to be clamped as a result of the “closure state” of the end effector.  Also, paragraph 152 of ZEMLOCK et al. states the load conditions are monitored based on the “proximity of jaw member 162 and 164” of the end effector, such that the proximity of the jaw members towards one another during the various closure states creates the load applied to the jaw members of the end effector.
Applicant appears to have maintained the argument that ZEMLOCK et al. fails to disclose a display configured to “display the determined thickness” as claimed.  Nontheless, as Applicant states on page 7 of the remarks filed on January 19, 2021, the light combination displays whether the tissue thickness is determined to be too high (thick).  Essentially, in response to Applicant’s concern that the operator of the ZEMLOCK et al. surgical instrument is left to wonder “what” the tissue thickness is, Examiner would respond that the display indicates the “what” as “too high”.
As it pertains to Applicant’s invention, the claim does not require a direct measurement of tissue thickness as a particular unit of measurement.  Rather, the claim requires the processor of the instrument to “measure a parameter” and to subsequently determine a tissue thickness “according to a measurement of the parameter”.  Paragraphs 152-155 discuss multiple parameters being measured by the processor (e.g. strain and proximity of the jaw members).  Based on these measurements the processor is able to determine the tissue thickness as being too low, too high, or appropriate such that “the microprocessor 500 thereafter indicates to the user via the user interface 120” whether the a more appropriate loading unit should be used with the surgical instrument (paragraph 155-ZEMLOCK et al.).  
Again, figure 6 illustrates the display 120 of ZEMLOCK et al. having a series of lights 123 that are configured to illuminate for the purpose of indicating a determined tissue thickness as measured according to sensed parameters of the surgical instrument.  Such display is specifically discussed in paragraphs 65 and 155 of ZEMLOCK et al., wherein tissue thickness that is determined to be greater than a predetermined amount will result in illumination (display) of such feedback data.   Therefore, Examiner maintains that ZEMLOCK et al. meets the limitations of a processor and display as claimed.
In response to applicant's argument that one of ordinary skill in the art would not look to MANDAKOLATHUR VASUDEVAN et al. which provides secondary teachings of a mechanical system in combination with the primary disclosure of ZEMLOCK et al. which is 1  
Examiner maintains MANDAKOLATHUR VASUDEVAN et al. (US 2013/0146638) teaches the knowledge in the art of surgical instruments to couple a display (figure 7) to an end effector of a surgical instrument having an end effector with jaws that translate between various closure states about tissue, wherein the display specifically indicates a numerical measurement of tissue thickness clamped between the jaws of the end effector. One of ordinary skill in the art at the time of the invention would reasonable conclude that metric measurements can be displayed directly on the instrument in addition to light displays as disclosed by ZEMLOCK et al.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA R WEEKS whose telephone number is (571)272-4473.  The examiner can normally be reached on M-F 8am-2pm & 5pm-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4473.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	Other helpful telephone numbers are listed for applicant's benefit:
Allowed Files & Publication (888) 786-0101
Assignment Branch (800) 972-6382
Certificates of Correction (703) 305-8309
Fee Questions (571) 272-6400
Inventor Assistance Center (800) PTO-9199
Petitions/special Programs (571) 272-3282
Information Help line 1-800-786-9199



/GLORIA R WEEKS/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
April 19, 2021




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).